IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Seedjam, Inc.,                              :
                      Appellant             :
                                            :
              v.                            : No. 2233 C.D. 2015
                                            : Submitted: October 20, 2016
The Philadelphia Parking Authority          :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                                      FILED: November 14, 2016


              Seedjam, Inc. (Seedjam) appeals an order of the Court of Common
Pleas of Philadelphia County (trial court) affirming the Philadelphia Parking
Authority Taxicab and Limousine Division’s (Hearing Officer’s) order sustaining
the Philadelphia Parking Authority’s (Authority) imposition of a $350.00 fine for
operating its medallion taxicab without a working GPS system in violation of 52
Pa. Code § 1017.24.1 We affirm.



       1
          In addition to the fine, Seedjam was also issued citation T-17865, incomplete
communication system, and citation T-17866, vehicle condition and equipment substandard.
Pursuant to a plea agreement, Seedjam pleaded liable to these other two citations in exchange for
recommended penalties. (Reproduced Record (R.R.) at 19a-20a, 27a-28a.) Seedjam only
challenges the citation on appeal.
              On September 27, 2014, Division Inspector Joseph McKeown
(McKeown) issued citation T-17864 (Citation) to Seedjam for violating 52 Pa.
Code § 1017.24, “Meter activation and display,” because its GPS system failed to
power on despite repeated attempts. Seedjam received a reducible penalty of
$350.00 and its medallion taxicab was placed out of service. Seedjam timely
contested the Citation.


              Seedjam appealed and before the Hearing Officer, McKeown testified
that when he inspected the taxicab on September 27, 2014, its GPS system would
not “power on” despite several attempts to do so. He stated that he also provided
the driver with an opportunity to turn on the GPS to no avail. McKeown admitted,
though, that he did not check the GPS’s cables, fuses or any batteries it had.
McKeown stated that he then issued Seedjam a citation for “meter activation and
display” under 52 Pa. Code § 1017.24 because the GPS is a component of the
taxicab’s meter system and must be operational when a taxicab is in service.


              The Hearing Officer found an inoperable GPS to be a violation of 52
Pa. Code § 1017.24 and imposed a penalty of $350.00 along with a $75.00
administrative hearing fee. Seedjam appealed to the trial court, which affirmed the
Hearing Officer’s decision. Seedjam then filed this appeal.2

       2
         “Where the trial court does not take any additional evidence, our scope of review of an
agency’s decision is limited to determining whether constitutional rights were violated, whether
an error of law was committed, and whether necessary findings of fact are supported by
substantial evidence.” Lindros Taxi, LLC v. Philadelphia Parking Authority, 143 A.3d 443, 446
(Pa. Cmwlth. 2016) (citing Kovler v. Bureau of Administrative Adjudication, 6 A.3d 1060, 1062
n.1 (Pa. Cmwlth. 2010)).




                                               2
                On appeal, Seedjam contends that the trial court erred by imposing a
$350.00 fine because Section 5725 of what is commonly referred to as the Parking
Authority Law,3 unlawfully delegates the Authority to impose civil penalties for
taxicab violations without standards in violation of Article II, Section 1 of the
Pennsylvania Constitution.4 This regulation provides:

                If any person or corporation subject to this subchapter . . .
                shall fail, omit, neglect or refuse to obey, observe and
                comply with any regulation or final direction,
                requirement, determination or order made by the
                authority . . . the person or corporation . . . shall forfeit
                and pay to the authority a sum not exceeding $1,000 to
                be recovered by a complaint as provided in section
                5705(b) (relating to contested complaints).


53 Pa.C.S. § 5725(a). (emphasis added.) It argues that this provision is an
unlawful delegation because it does not impose any fixed standard, policies or
limitations on the Authority in issuing citations and civil penalties other than the
$1,000.00 limitation.


                In support of its challenge, Seedjam primarily relies on MCT
Transportation, Inc. v. Philadelphia Parking Authority,5 where we held, in


       3
           53 Pa.C.S. §§ 5501–5517, 5701–5745.

       4
          Article II, Section 1 states, “The legislative power of this Commonwealth shall be
vested in a General Assembly, which shall consist of a Senate and a House of Representatives.”
Pa. Const. art. II, § 1.

       5
        MCT Transportation Inc. v. Philadelphia Parking Authority, 60 A.3d 899, 905 (Pa.
Cmwlth.) (footnote omitted), aff’d sub nom. MCT Transportation, Inc. v. Philadelphia Parking
(Footnote continued on next page…)

                                                 3
pertinent part, that Section 5707(b) of the Parking Authority Law was an
unconstitutional delegation of legislative authority reasoning:

              Section 5707(b) states that the Parking Authority’s
              annual budget and fee schedule shall be in the amounts
              “necessary to advance the purposes of this chapter.”
              General expenses that cannot be tied to either the
              Limousine Account or the Taxicab Account will be
              allocated in “a fair and equitable manner . . . as
              determined by the authority.” 53 Pa.C.S. § 5708(c)(2).
              The words “necessary” and “fair and equitable” suggest a
              standard, but it is a standard too inchoate to survive the
              separation of powers challenge brought by the Taxicab
              Companies.
60 A.3d at 914. We then determined that Section 5707(b) of the Parking Authority
Law was an unlawful delegation because it provided “‘no standards to guide or
restrain [the Authority] in setting fees’ in any fashion whatsoever.” Id. at 915
(quoting United States Organizations for Bankruptcy Alternatives, Inc. v.
Department of Banking, 991 A.2d 370, 375 (Pa. Cmwlth. 2010)).6




(continued…)

Authority, 81 A.3d 813 (Pa. 2013), and aff’d sub nom. MCT Transportation, Inc. v. Philadelphia
Parking Authority, 83 A.3d 85 (Pa. 2013).

       6
         Since our decision in MCT Transportation, the General Assembly established a new
process for setting the Parking Authority’s budget and assessments. Act of July 9, 2013, P.L.
455, No. 64 (Act 64). Act 64 substantially amended Sections 5707 and 5708 and added Sections
5707.1 and 5710 of the Parking Authority Law.




                                              4
               However, contrary to Seedjam’s contention, our holding in MCT
Transportation does not control because Section 5725 of the Parking Authority
Law does provide a standard by explicitly providing a $1,000.00 limitation on the
fine that the Authority could set or impose. 53 Pa.C.S. § 5725(a). By providing a
maximum amount, the General Assembly gave a sufficient standard which set the
boundary of the fine that the Authority could impose.7


               Seedjam also contends that the trial court erred when concluding that
it violated 52 Pa. Code § 1017.24 by not having a GPS system attached to its
taximeter because the regulation does not require a GPS to be hardwired or
otherwise affixed to the taximeter nor does it require the taximeter to have GPS
functionality. Instead, Seedjam asserts that regulation only requires a taxicab to
have GPS capabilities, which could be satisfied by the use of a driver’s cell phone.
This contention is, however, contrary to 52 Pa. Code § 1017.24 which clearly
provides that “meters in every taxicab must have . . . [t]he ability to provide drivers
with driving directions through a global positioning system [and] . . . global
positioning system tracking to monitor the location of each taxicab and provide
driving directions to the taxicab driver . . . .” Id. at § 1017.24(d)(2) & (3).8

       7
           We also note that the General Assembly has placed various restraints and limitations on
the Authority’s discretion, which affect its ability to promulgate and enforce regulations. For
instance, the General Assembly also restrains the Authority’s power to regulate taxicabs to the
area in and around Philadelphia, 53 Pa.C.S. §§ 5505(d)(23),(24) & 5722, sets the composition of
its Governing Board, id. at § 5508.1(c), oversees its budget, id. at § 5707, and sets administrative
fees, id. at § 5710, all for the purpose of streamlining the Commonwealth’s ground transportation
system, in particular, its taxicab and limousine services. Id. at §§ 5502, 5701.1.

       8
          A survey of the history for 52 Pa. Code § 1017.24 further makes clear that a taximeter’s
ability to provide GPS navigation and tracking was for the important purposes of improving
public safety and to assist police investigations.
(Footnote continued on next page…)

                                                 5
              Finally, Seedjam contends that the fine imposed by the Authority was
an unconstitutional taking without due process of law because the Authority has
failed to effect uniform guidelines for imposing civil penalties for GPS violations,
which has purportedly resulted in inconsistent application. However, Seedjam was
provided with both notice and an opportunity to be heard regarding the Citation
because it clearly explained the substance of the charge from the moment it was
issued. As we have explained, the “essential elements [of due process] are notice
and opportunity to be heard and to defend in an orderly proceeding adapted to the


(continued…)


              Commentators also suggested that the tracking of taxicab
              operations through the GPS function of the meter system was
              outside the Authority’s scope. We disagree. Taxicab operations
              are and have always been a heavily regulated industry. Taxicabs
              always advertise their services, even when a driver may claim he
              or she is not seeking a fare. Taxicab regulation is based upon the
              close contact taxicabs have with customers and the potential for
              abuse or harm to passengers at the hands of drivers and vice versa.
              The GPS component has and will continue to improve driver safety
              through the use of the emergency button. When activated by a
              driver under distress, both the Authority and the taxicab’s
              dispatcher will know where a driver is in order to direct police
              attention. The GPS function has also been used to locate countless
              taxicabs on behalf of passengers who left behind valuable items
              after exiting the taxicab. The GPS function has been used to assist
              the police in investigating crimes inflicted upon taxicab drivers or
              by taxicab drivers upon others. The manner in which taxicabs
              offer service or appear to offer service is squarely within the scope
              of the Authority’s regulatory powers, regardless of when it
              happens. Also, taxicab drivers are not prohibited from using their
              own GPS units, in addition to that included in the meter system.

See 41 Pennsylvania Bulletin 6545 (December 3, 2011).




                                               6
nature of the case before a tribunal having jurisdiction of the cause.”                      MCT
Transportation, 60 A.3d at 916 (quoting Conestoga National Bank of Lancaster v.
Patterson, 275 A.2d 6, 9 (Pa. 1971)) (internal quotation omitted in MCT
Transportation).9


               Accordingly, the General Assembly was constitutionally permitted to
provide the Authority with limited discretion to implement fines for violations of
its regulations and because Seedjam failed to comply with 52 Pa. Code § 1017.24,
which requires taximeters to have GPS functionality, we affirm.



                                                 ________________________________
                                                 DAN PELLEGRINI, Senior Judge




       9
           Seedjam contends that the Authority has been inconsistent when setting penalties
regarding certain other citations regarding meter violations but admits those citations were
withdrawn once it was called to the Authority’s attention because they were not in accord with
its regulations. Also, the Authority’s regulation clearly provides that “[i]f a penalty has not been
otherwise assigned to a violation of any provision of the act, this part or an order of the
Authority, the penalty applicable to the violation may not be less than $25 and not greater than
$1,000.” 52 Pa. Code § 1001.61(a).



                                                 7
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Seedjam, Inc.,                         :
                     Appellant         :
                                       :
               v.                      : No. 2233 C.D. 2015
                                       :
The Philadelphia Parking Authority     :




                                     ORDER


               AND NOW, this 14th day of November, 2016, it is hereby ordered that
the Court of Common Pleas of Philadelphia County’s order dated October 2, 2015,
is affirmed.



                                         ________________________________
                                         DAN PELLEGRINI, Senior Judge